Citation Nr: 0619862	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  01-03 543	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
left knee disability. 

2.  Entitlement to a rating in excess of 10 percent for a 
right ankle disability. 

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a left shoulder injury. 

4.  Entitlement to a rating in excess of 10 percent for 
residuals of a cervical spine injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1970 to October 1976.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2000 rating decision by the Phoenix Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In October 2004 a 
videoconference hearing was held before the undersigned.  In 
February 2005, the case was remanded for additional 
development.  

The issue of entitlement to a rating in excess of 30 percent 
for a left knee disability is being REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if any action on his part is 
required.


FINDINGS OF FACT

1.  The veteran's service connected right ankle disability is 
manifested by X-ray confirmed arthritis and no more than 
moderate limitation of ankle motion, including due to pain, 
fatigability, incoordination, and during flare ups.

2.  The veteran's residuals of a left shoulder injury are 
manifested by limitation of arm motion at the shoulder level.

3.  The veteran's residuals of a cervical spine injury 
include arthritis and moderate, but not greater limitation of 
motion; limitation of motion to 15 degrees or less or 
ankylosis is not shown.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent is not warranted for the 
veteran's right ankle disability.  38 U.S.C.A.  §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Code 
(Code) 5271 (2005).

2.  A 20 percent rating is warranted for the veteran's 
residuals of a left shoulder injury.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, Code 5201 
(2005).

3.  A 20 percent rating is warranted for the veteran's 
residuals of a cervical spine injury.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, Codes 5290 
(2003), 5237 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via March 2004, April 2004, and February 2005 letters, the 
veteran was informed of the evidence and information 
necessary to substantiate his claims, the information 
required of him to enable VA to obtain evidence in support of 
his claims, the assistance that VA would provide to obtain 
evidence and information in support of his claims, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  The letters advised the 
veteran that he should submit any medical evidence pertinent 
to his claims.

While the VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication, notice was 
provided prior to the transfer and certification of the case 
to the Board.  The appellant has been provided every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Notably, the initial 
determination in this matter preceded enactment of the VCAA.  
As the veteran has had content-complying notice since, and 
has had ample opportunity to participate in the adjudicatory 
process, the procedure outlined is not at odds with the 
principles espoused in Pelegrini.

The veteran's service medical and VA treatment records are 
associated with his claims file.  He has undergone VA 
examinations to assess the disabilities at issue.  He has not 
identified any further pertinent evidence that remains 
outstanding.  VA's duty to assist is also met.  Accordingly, 
the Board will address the merits of these claims.

Factual Background

A rating decision dated in May 1977 granted service 
connection for the disabilities on appeal.

On October 2000 VA joints examination, the veteran indicated 
that his left shoulder hurt daily and that motion was 
limited.  With respect to weakness and fatigability, he 
stated that he had some pain and limitation of motion.  As 
for the right ankle, it hurt about 4 or 5 days a month, and 
motion was limited.  He did not use a brace.  He stated that 
he had some weakness and fatigability, and related these to 
pain.  He indicated that his neck hurt about 3 or 4 days a 
week.  There was no radiating upper extremity pain.  Physical 
examination of the right ankle revealed that capillary 
circulation of the toes was normal.  Right ankle ranges of 
motion were: dorsiflexion 15 degrees and plantar flexion 
30 degrees.  The left shoulder ranges of motion (in degrees) 
were: elevation 125; extension 55; abduction 110; 
adduction 25; internal rotation 60; and external rotation, 
70.  All left shoulder movement produced some complaint of 
pain at the terminal stages.  As for the cervical spine, 
there was no tenderness to palpation and no muscle spasm.  
Cervical spine ranges of motion (in degrees) were:  flexion 
60; extension 65 to 70; right lateral rotation 85 to 90, left 
85; and right and left lateroflexion, 50 each.  All neck 
movements were accompanied by some complaint of pain at the 
terminal stage.  In the discussion portion of the examination 
(essentially the diagnoses) the examiner commented:

      Left shoulder strain with tendinitis on MRI.  With 
respect to the various factors, functional impairment is 
rated as moderate, with impairment in loss degrees range of 
motion of flexion 30 degrees, abduction 45 degrees, internal 
rotation 20-25 degrees, external rotation 15 degrees.
      
      Right ankle status post fracture with residuals.  With 
respect to the various factors, functional impairment is 
rated as mild, with no loss in degrees [of] range of motion.  
(A handwritten note indicates mild right ankle degenerative 
joint disease).

	Cervical spine status post traumatic strain.  With 
respect to the various factors, functional impairment is 
rated as mild with loss in degrees of motion of forward 
flexion 10-15 degrees.

A VA medical record dated in March 2001 reflects a 
preoperative diagnosis of left ACL joint arthritis, and left 
shoulder impingement syndrome, and partial thickness rotator 
cuff tear.  The veteran underwent an open subacromial 
decompression, and a distal clavicle excision.

On February 2004 VA orthopedic examination it was noted that 
the veteran was 50 years old and was left-handed.  He had 
been laid off from his job as a heavy equipment operator in 
January 2004.  He indicated that his right ankle hurt 3 or 4 
times a week.  He rated it at 5 or 6 on a 1 to 10 scale.  He 
complained of swelling.  There were no braces and he was not 
currently receiving treatment.  As for the left shoulder, the 
veteran rated this as a 3 on a 1 to 10 scale.  He stated that 
it hurt 2 or 3 days a week, motion was limited, treatment was 
with anti-inflammatories.  Regarding the neck, the veteran 
indicated that he had had no surgery and no brace; he rated 
it a 3 on a 1 to 10 scale.  He related that the neck hurt 
daily, with a dull aching pain.  There was no radiating upper 
extremity pain, nor were there any incapacitating episodes.  
The veteran stated that he was not under any current 
treatment for his neck.  Physical examination of the right 
ankle revealed a tenderness directly over and below the 
medial malleolus.  There was a well-healed scar in the medial 
malleolar region.  There was no swelling; capillary 
circulation in the toes was normal.  Manual muscle strength 
testing was 5/5.  Range of motion, in degrees, was as 
follows: dorsiflexion 15, plantar flexion 40, inversion 30, 
eversion 15; there were complaints of pain at the terminal 
degrees.  As for the left shoulder, a well-healed 3 to 4 inch 
scar about the clavicle area was noted.  There was slight 
tenderness in the biceps groove.  Manual muscle strength 
testing was 5/5.  Ranges of motion, in degrees, were: flexion 
75, extension 60, abduction 95, internal rotation 60, and 
external rotation 45; there were some complaints of pain in 
the terminal degrees.  As for the cervical spine, left 
paracervical muscles were tender; there was no muscle spasm.  
Deep tendon reflexes were 1 to 4, bilaterally, sensory to 
touch and pinch was normal in both upper extremities.  Ranges 
of motion, in degrees, were:  Flexion 45, extension 40, right 
lateral rotation 65, left 70, lateroflexion, right and left, 
30 degrees each, with some complaint of pain at the terminal 
stages.  The left shoulder was status post surgery, with 
slight narrowing of the AC  joint.  With respect to DeLuca 
factors, functional impairment was considered moderate.  The 
examiner commented that there could be additional functional 
impairment with repetitive motion.  The cervical spine had 
mild degenerative joint disease.  With respect to DeLuca 
factors, functional impairment was considered slight.  The 
right ankle was described as status post surgical repair with 
internal fixation.  With respect to DeLuca factors, 
functional impairment was considered slight.

On VA joints examination in April 2004, the examiner reviewed 
the veteran's medical history.  Objective findings included 
that the veteran had a negative head compression test.  
Ranges of motion of the neck (basically without pain) were 
(in degrees): extension 60 , flexion 30 , right and left 
deviation 40 , right and left rotation 70 .  Left shoulder 
ranges of motion revealed (in degrees) active abduction 160 , 
forward flexion 160 , extension 30 , external rotation 80 , 
internal rotation 70 ; both shoulders were slightly painful, 
but the left was more painful with internal rotation and 
active abduction.  Right ankle ranges of motion (in degrees) 
were: dorsiflexion 5 , planter flexion 45, inversion 
20 degrees, eversion 30 .  Diagnoses included old fracture of 
the right ankle, mild degenerative changes of the cervical 
spine, and impingement syndrome and chondromalacia of the 
shoulder joints.

At the October 2004 hearing before the undersigned, the 
veteran essentially alleged that his disabilities were 
becoming worse.  He indicated that removal of a pin from his 
right ankle had been attempted four times, but could not be 
completed.  The ankle swelled to the extent that he was 
forced to wear low cut tennis shoes.  He also indicated that 
his shoulders ached constantly, and had limited motion.  He 
felt that he did not have the strength that he once had 
working on vehicles and heavy equipment.  When asked whether 
these conditions were affecting his ability to keep and 
maintain jobs, he indicated that they were, and that he was 
in constant pain.  He was willing to undergo another 
examination to ensure that the record as to the current 
severity of the disabilities at issue was complete.

X-rays of the cervical spine in July 2005 revealed minimal 
spondylosis; there was no evidence of degenerative disc 
disease.

In a statement received in July 2005, the veteran indicated 
that he had been a heavy equipment operator or a cross 
country truck driver all his life, and that he was no longer 
able to do that kind of work.  He indicated that, at his age, 
it was difficult to spend time training for a different job.

On July 2005 VA examination, the veteran indicated that he 
was left-handed and was not working.  As for the cervical 
spine, he reported that it was stiff and hurt daily; there 
was no pain or numbness going into the upper extremities.  It 
flared up about 2 or 3 times a week.  He had not seen a 
doctor or had medications or bed rest prescribed in the past 
12 months.  He indicated that it hurt to turn his neck from 
side to side.  Regarding the left shoulder, he indicated that 
he had no assistive devices and that it would hurt 3 or 4 
days a week; treatment was with hot and cold packs.  The 
shoulder would flare up 2 or 3 times a week, lasting about 30 
to 45 minutes.  He also remarked that it hurt to lift or do 
work above the shoulder level.  Regarding the right ankle, 
the veteran indicated that it hurt daily (with an average of 
1 on scale of 10).  It swelled medially most of the time.  
There were no braces or ambulatory aids and no current 
treatment.  Examination of the cervical spine revealed some 
tenderness to palpation in paracervical muscles bilaterally.  
There were no muscle spasms, and deep tendon reflexes were 
2/4.  Sensory was light to touch and normal in upper 
extremities.  Manual muscle strength was 5/5.  Ranges of 
motion (in degrees) were: flexion 40 ; extension 30; right 
and left lateral rotation 60 each; and lateroflexion right 
25, left 35.  There was slight pain on motion.  There was a 
well-healed scar on the left shoulder, and there was 
tenderness to palpation in the trapezoid muscle region.  
Manual muscle strength testing was 5 out of 5.  Ranges of 
motion (in degrees) were: flexion 110; extension 60; 
abduction 90; and internal rotation and external rotation, 50 
each.  There were complaints of pain on motion.  As for the 
right ankle, there was tenderness over and below the medical 
malleolar region.  There was no swelling.  Manual muscle 
strength testing revealed dorsiflexion 4.5/5, and plantar 
flexion 5/5.  Ranges of motion (in degrees) were: 
dorsiflexion 15; plantar flexion 40; inversion 30; and 
eversion 15, with slight complaint of pain on motion.  The 
examiner indicated that the cervical spine had functional 
impairment close to moderate.  There was no weakness, 
fatigability, or incoordination.  The left shoulder had 
moderate functional impairment.  The right ankle had "slight 
plus"  functional impairment.  The examiner specifically 
noted that there was no weakness, fatigability, or 
incoordination of the cervical spine, right ankle, or left 
shoulder.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an increase in an 
existing disability rating based on established entitlement 
to compensation is at issue, the present level of disability 
is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  If two evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower evaluation will be 
assigned.  38 C.F.R. § 4.7.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).

I.  Right Ankle

There is X-ray evidence of right ankle arthritis, and Codes 
5010-5003 provide that the arthritis is to be rated based on 
limitation of motion.  Diagnostic Code 5271 provides that 
moderate limitation of ankle motion warrants a 10 percent 
rating, while marked limitation warrants a 20 percent rating.  

Even with consideration of such factors as painful motion 
with use, excess fatigability, incoordination and functional 
limitation during flare ups, the evidence does not show 
limitation of motion or function which more nearly 
approximates a degree characterized as marked so as to 
warrant a 20 percent rating under Code 5271.  Range of motion 
testing on VA examinations has shown, at most, moderate 
limitation of motion; on July 2005 VA examination 
dorsiflexion was 15 degrees and plantar flexion was 40 
degrees (vs. normal of 20 degrees dorsiflexion and 45 degrees 
plantar flexion.  See 38 C.F.R. § 4.71a, Plate II).  The 
veteran is not under active treatment for his ankle, and no 
manifestations that would warrant a higher rating are shown.  

The veteran complains of right ankle pain, and right ankle 
pain was noted on range of motion testing.  While additional 
functional loss due to pain, fatigue, weakness, and 
incoordination must be considered, here there is no evidence 
of such additional functional loss so as to more nearly 
approximate marked limitation of motion required for the 20 
percent rating.  Notably, examiners have stated that the 
veteran's right ankle disability produces, at most, only 
moderate functional loss.

In sum the criteria for a rating in excess of 10 percent for 
ankle disability are not met, and a rating in excess of 10 
percent for the right ankle disability is not warranted.

II.  Left Shoulder

Left shoulder arthritis of the major (the veteran is left-
handed) should is confirmed by X-ray and the disability is 
rated based on limitation of motion under Code 5201.  Under 
Code 5201, a 20 percent rating is warranted if there is 
limitation of motion of the major arm at the shoulder level, 
and a 30 percent rating is warranted if there is limitation 
of motion in the major arm at a point midway between the side 
and shoulder level.  A 40 percent rating is warranted if 
there is limitation of major shoulder motion to 25 degrees 
from the side. 

February 2004 (flexion of 75 degrees) and July 2005 (flexion 
of 110 degrees) VA examinations reveal that the veteran has 
limitation of left arm motion at approximately the shoulder 
level.  Notably, the veteran complains that it is painful for 
him to lift or work above the shoulder level.  This assertion 
is confirmed by objective findings, and the July 2005 VA 
examiner indicated that the veteran's left shoulder 
disability is productive of moderate functional impairment.  
Given the additional pain and discomfort on use, and that arm 
movement at or above the shoulder level causes pain, the 
Board finds that the criteria for a 20 percent rating under 
Code 5201 are reasonably met.  As the evidence does not show 
limitation of left arm motion to midway between the side and 
shoulder level, a still higher rating is not warranted.

III.  Cervical Spine

The veteran's cervical spine disability has been rated under 
Code 5290.  A 10 percent rating is warranted if the 
limitation of cervical spine motion is slight; a 20 percent 
rating, if moderate; and a 30 percent rating, if severe.  
38 C.F.R. § 4.71a (in effect prior to September 26, 2003).

The veteran has given credible testimony that he often has 
periods of neck pain that results in limitation of neck 
motion.  Based on his complaints of neck pain, VA examination 
findings, and the principles outlined in DeLuca and 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, the Board finds that the veteran's 
cervical spine disability most closely approximates 
impairment characterized as moderate limitation of motion.  
Accordingly, the veteran is entitled to a 20 percent rating 
under Code 5290.

However, cervical spine motion is not limited to an extent 
warranting a 30 percent rating under Diagnostic Code 5290.  
The veteran does not wear a neck brace, and the most recent 
range of motion studies of record revealed extension of 30 
degrees, flexion of 40 degrees, and bilateral rotation of 60 
degrees, reflecting no more than moderate loss of motion.  
Swelling or muscle spasm are not shown.  While recognizing 
that painful neck motion causes some degree of functional 
limitation, especially during "flare-ups," the Board finds 
that based on objective findings, any functional loss due to 
pain, on motion, or due to fatigability or weakness, is 
accounted for in the 20 percent rating being awarded.  
Notably, functional impairment due to cervical pain has been 
described by examiners as moderate.

Under the criteria in effect from September 26, 2003, a 30 
percent rating is warranted under the general rating formula 
when forward flexion of the cervical spine is limited to 15 
degrees or less.  Here, the veteran's cervical spine 
disability does not approximate such level impairment; motion 
has consistently been reported as greater.

There is no evidence of cervical disc disease, and the 
criteria for rating such do not apply.





ORDER

A rating in excess of 10 percent for right ankle disability 
is denied.

A 20 percent rating is granted for residuals of a left 
shoulder injury, subject to the regulations governing payment 
of monetary awards.

A 20 percent rating is granted for residuals of a cervical 
spine injury, subject to the regulations governing payment of 
monetary awards.


REMAND

In correspondence received in May 2006, the veteran reported 
that he receives continuing treatment for his left knee 
disability.  A note in the file appears to indicate that he 
had an appointment (with nuclear medicine) on April 26, 2006.  
According to the veteran, the purpose of the visit was to 
obtain bone scans on his left knee replacement.  As VA 
treatment records are essential to the proper assessment of 
the current severity of the veteran's left knee disability, 
they must be obtained and associated with the claims file.  
It appears the most recent treatment records in the claims 
file are dated in July 2005.

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain all records of 
VA treatment of the left knee dated 
subsequent to July 2005 and associate 
them with the claims file.  In 
particular, the RO should obtain the 
April 2006 VA left knee bone scan 
studies.  The RO should also arrange for 
any further development suggested by the 
records received pursuant to this 
request.

2.  The RO should then readjudicate the 
left knee increased rating claim.  If it 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


